341 F.2d 298
SCHERER & SONS, INC., Appellant,v.INTERNATIONAL LADIES' GARMENT WORKERS' UNION AFL-CIO, LOCAL415, and Florida Apparel Manufacturers'Association, Inc., Appellees.
No. 21505.
United States Court of Appeals Fifth Circuit.
Feb. 15, 1965, Rehearing Denied March 19, 1965.

Joseph A. Perkins, Miami, Fla., for appellant.
Herbert B. Mintz, Miami, Fla., for appellee Florida Apparel Manufacturers' Ass'n, Inc.
Morris P. Glushien, New York City, Robert Cohn, Atlanta, Ga., Herbert L. Kaplan, Orr, Treister & Kaplan, Miami, Fla., for appellee Local 415, ILGWU.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and SIMPSON, district judge.
PER CURIAM:


1
The findings of fact by the district court cannot be set aside as clearly erroneous.  Rule 52(a) F.R.Civ.P.  We agree with its conclusions of law.  The judgment is therefore


2
Affirmed.